Citation Nr: 1230616	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  08-34 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in San Diego, California


THE ISSUES

1.  Entitlement to an increased initial evaluation for a right knee disorder, rated for the period from May 10, 2006 with a only a 10 percent rating (based on arthritis and limitation of motion), and rated for the period from May 1, 2008 with both the 10 percent rating (for arthritis and limitation of motion) and a separate 20 percent rating (for instability).     

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 24, 2000, to June 16, 2000, and from May 17, 2003, to May 31, 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the RO which granted service connection for status post allograft, right knee with osteoarthritis.  By this decision the RO assigned a 10 percent rating from May 10, 2006 and awarded a temporary total rating for convalescence from November 6, 2007 until the end of December 2007.  The 10 percent rating was returned effective January 1, 2008.

Subsequently, in a July 2008 Statement of the Case, the 10 percent rating for the Veteran's right knee osteoarthritis was continued but a separate 20 percent rating was assigned for instability.  Since the Veteran appealed the initial rating for his knee disability, the question before the Board is the propriety of the evaluations assigned the knee since the effective date of service connection.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

A claim for a total disability rating based on TDIU is part of an increased rating claim when such a claim is raised by the record.  See Rice v. Shinseki, App. 447 (2009).  Here, the Veteran, through his representative, has asserted that his service-connected right knee disability, as well as his service-connected back and psychiatric disabilities, have rendered him unemployable.  See July 2012 Written Brief Presentation.  The record now raises a question of whether the Veteran is unemployable due his service-connected disabilities, and as such, a claim for a TDIU is properly before the Board.  See Id.  
REMAND

The Board has considered the Veteran's contention that his right knee disability warrants higher ratings than he is currently assigned and after reviewing the record evidence, has determined that further development of the Veteran's claims is warranted. 

The Veteran's representative, in his July 2012 Written Brief Presentation, called into question the reliability and accuracy of the findings contained in VA May 2007, May 2008, and March 2010 VA examination reports.  Specifically, the Veteran's representative pointed to the fact that the Veteran's leg length appears to have changed from 2007 to 2010 without his height increasing.  However, no examiner has ever commented on that.  Upon review of the VA examination reports it appears that in May 2007 the Veteran's leg length was recorded as 88 centimeters from his anterior superior iliac spine to his medial malleolus.  In May 2008 his leg length was recorded as 90 centimeters and in March 2010 it was recorded as 94 centimeters.  The May 2008 and March 2010 measurements were similarly taken from the Veteran's anterior superior iliac spine to his medial malleolus.  

Given, this discrepancy and the fact that no VA examiners have commented on this oddity, the Board has determined that the Veteran should be afforded a new VA examination in order to assess the current nature and severity of the Veteran's right knee disability and to ensure that the Veteran receives an adequate examination with accurate findings.  

As noted above in the Introduction section, the Veteran has asserted that he is unable to work due to his service-connected disabilities, to include his right knee disability.  See July 2012 Written Brief Presentation.  In Rice, the Court held that a claim for a total disability rating based on TDIU is part of an increased rating claim when such a claim is raised by the record.  Id, 22 Vet. App. at 447.  The record reflects that this issue has been raised.  As such, the issue is properly before the Board. 

At a May VA fee-based examination, the Veteran reported that he last worked in 2003 as a letter carrier for the U.S. Postal Service for two years, but stopped because he reentered active duty.  The Veteran stated that he was working without any physical or mental problems or any restrictions.  The March 2010 VA examiner commented that the effect of the right knee condition on the Veteran's usual occupation was that he is unemployed.  

In light of Rice, and pursuant to VA's duty to assist, VA must assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Since the Veteran is unemployed and his service-connected disabilities satisfy the percentage requirements set forth in 38 C.F.R. § 4.16(a) since May 10, 2006, the Board finds that VA must obtain a medical opinion to determine whether it is at least as likely as not that his right knee, back, and psychiatric disabilities render him unable to secure or follow a substantially gainful occupation because soliciting such an opinion is necessary to adjudicate this claim.  Thus, the Board has no discretion and must remand this matter to afford the Veteran a VA examination, the report of which must address the above inquiry.  See 38 U.S.C.A. § 5103A; see also Colayong v. West, 12 Vet. App. 524, 538-40 (1999); Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Accordingly, the case is REMANDED for the following action:

1.  The RO should inform the Veteran of the elements of a claim for a TDIU under 38 C.F.R. § 4.16; and permit him the full opportunity to supplement the record as desired. Any additional development should be undertaken as necessary.

2.  Schedule the Veteran for a VA examination in order to determine the nature and severity of all manifestations of the Veteran's right knee disability.  The entire claims file, to include a complete copy of the REMAND must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies (to include x-rays if needed) should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.   

The examiner should conduct range of motion testing of the right knee (including flexion and extension, expressed in degrees, with standard ranges provided for comparison purposes).  He or she should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the right knee disability.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  The examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  

The examiner should also indicate (1) whether the Veteran has recurrent subluxation or lateral instability, if so, it should be indicated whether it is slight, moderate, or severe (2) whether the Veteran's semilunar cartilage is dislocated with frequent episodes of locking pain and effusion into the joint (3) whether the knee is ankylosed, if so, provide the degree at which it is ankylosed (4) whether there is nonunion of the tibia and fibula with loose motion requiring a brace, (5) whether there is malunion of the tibia and fibula, and if so, whether it results in a marked, moderate, or slight knee disability, and (6) whether there is genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated).  

The examiner should comment on the record of inconsistent measurements involving the Veteran's leg lengths, take true measurements, and identify the nature and severity of any disability involving any leg length disparity. 

Finally, the examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected right knee, back and psychiatric disabilities render him unable to secure or follow a substantially gainful occupation.  A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report. 

3.  After completion of the above and any additional notice or development deemed necessary, readjudicate the claims on appeal.  The RO's adjudication of the ratings assigned for the Veteran's right knee disability should include consideration of whether staged ratings, pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007) are appropriate.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case and be afforded an opportunity to respond before the case is returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


